DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group Ⅰ (claims 19–33) in the reply filed on Jul. 1, 2021 is acknowledged.
Claim Rejections - 35 U.S.C.  §§ 102 or 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19–25, 27, 29 and 31–32are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bruck et al., US 2007/0006556 A1 (“Bruck”). Claim 33 is rejected under 35 U.S.C. 103 as being obvious over Bruck. Claim 26 is rejected under 35 U.S.C. 103 as being obvious over Bruck in view of Weber et al., DE 101 02 100 A1(“Weber”)1. Claims 28 and 30 are rejected under 35 U.S.C. 103 as being obvious over Bruck in view of Kinast, DE 41 37 738 (“Kinast”)2. 
Claim 19 is directed to a filter for the purification of exhaust gases of an internal combustion engine. The filter comprises a housing configured to be flowed through by the exhaust gases in an axial direction and having an inflow side and an outflow side. The filter comprises a filter body arranged in the housing. The filter body comprises a plurality of annular filter layers. The filter body is configured to be flowed through by the exhaust gases flowing through the housing. The annular filter layers are arranged concentrically with respect to one another. Two annular filter layers radially adjacent to one another are connected to one another in fluid-tight fashion at the inflow side in alternating fashion. Two annular filter layers radially adjacent to one another are connected to one another at the outflow side.
Bruck disclsoes a filter (i.e., particle filter 1) for the purification of exhaust gases of an internal combustion engine. Bruck Fig. 1, [0003]. The filter 1 comprises a housing 2 configured to be flowed through by the exhaust gases in an axial direction 48 and having an inflow side 19 and an outflow side 20. Id. at Fig. 1, [0067]. The filter 1 comprises a filter body 3 arranged in the housing 2. Id. at Fig. 1, [0067]. The filter body 3 comprises a plurality of annular filter layers Id. at Fig. 1, [0067]. The filter body 3 is configured to be flowed by the exhaust gases flowing through the housing 2. Id. at Fig. 1, [0070]. The annular filter layers 4 are arranged concentrically wth respect to one another. Id. at Fig. 1, [0067]. Two annular filter layers 4 radially adjacent to one another are connected to one another in fluid-tight fashion at the inflow side in alternating fashion. Id. at Fig. 2, [0070]. Two annular filter layers 4 radially adjacent to one another are connected to one another at the outflow side. Id. at Fig. 2, [0067].  

    PNG
    media_image1.png
    376
    1163
    media_image1.png
    Greyscale

Claim 20 is directed to the filter of claim 19. The filter body has, in alternating fashion in a radial direction, first flow channels that narrow from the inflow side toward the outflow side and second flow channels that narrow from the outflow side toward the inflow side.
The filter body 3 has first flow channels that narrow from the inflow side 19 toward the outflow side 20 and second flow channels that narrow from the outflow side 20 toward the inflow side. Bruck Fig. 5, [0073]. 

    PNG
    media_image2.png
    380
    1102
    media_image2.png
    Greyscale

Claim 21 is directed to the filter of claim 19. The filter body has an undulating configuration in a section along the central axis of the housing. The undulation runs between the inflow side and the outflow side.
Bruck discloses that the filter body 3 has an undulating configuration (i.e., corrugated sheet metal layer 16) in a section along the central axis of the housing. Bruck Fig. 3, [0071]. The undulation 16 runs between inflow side 19 and the outflow side 20. Bruck Fig. 3, [0071]. 
Claim 22 is directed to the filter of claim 19. The annular filter layers are formed by a metal nonwoven.
Bruck discloses that the annular filter layers 4 are formed by a metal nonwoven. Bruck [0013]–[0014]. 
Claim 23 is directed to the filter of claim 19. The annular filter layers have, at end regions facing toward the inflow side and/or at end regions facing toward the outflow side, a fluid-impermeable metal strip that runs in a circumferential direction.
Bruck discloses that the annular filter layers 4 have at end regions facing toward the inflow side 19 and end regions facing towards the outflow side 20, a fluid-impermeable metal strip (i.e., flow restrictors 6) that runs in a circumferential direction. Bruck Figs. 1–2, [0067]. 
Claim 24 is directed to the filter of claim 19. The individual filter layers are formed by metal foils rolled up in annular fashion. The cross-section of the respective filter layers conically narrows or conically widens from the inflow side in the direction of the outflow side.
Bruck discloses that the individual filter layers 4 are formed by metal foils rolled up in annular fashion. Bruck Figs. 1–2, [0070]. The cross-section of the respective filter layers conically narrows or conically widens from the inflow side 19 in the direction of the outflow side 20. Bruck Fig. 5, [0073]. 
Claim 25 is directed to the filter of claim 19. Any two filter layers directly adjacent to one another in a radial direction are connected to one another in fluid-tight fashion at the inflow side or the outflow side.
Bruck discloses that the filter layers 4 directly adjacent to one another in a radial direction are connected to one another in fluid-tight fashion at the inflow side or the outflow side by flow restrictors 6. Bruck Fig. 5, [0073]. 
Claim 26 is directed to the filter of claim 25. The filter layers connected to one another in fluid-tight fashion are inserted at an end side into groove-like rings. Respective end regions of the filter layers are encompassed by the groove-like rings.
Bruck discloses that the filter layers 4 connected to one another in fluid-tight fashion.  Bruck Fig. 6, [0076].   
Bruck does not disclose that the filter layers 4 are inserted at an end side into groove-like rings. Respective end regions of the filter layers are encompassed by the groove-like rings.
In the analogous art of vehicle filters, Weber discloses a filter layer (i.e., filter material individual segments 17) connected to one another in fluid tight fashion are inserted at an end side into groove-like rings (i.e., end plate 19 with angle strips16). Weber Fig. 3, p. 3. Weber further discloses that the respective end regions of the filter layers 17 are encompassed by the groove-like rings as the filter layers 17 are enclosed in the end cap 19. Id.
Claim 27 is directed to the filter of claim 19. A seal element is arranged between two filter layers connected to one another in fluid-tight fashion. The seal element is arranged and configured to run in a circumferential direction.
Bruck discloses a seal element (i.e., flow restrictor 6, for example a sealing cord) arranged between two filter layers 4 connected to one another in fluid-tight fashion. Bruck Fig. 1, [0071]. The seal element 6 is arranged and configured to run in a circumferential direction. Id. at Fig. 1. 
Claim 28 is directed to the filter of claim 19. A first filter layer that is outermost in a radial direction connected at the inflow side in fluid-tight fashion in a circumferential direction to the housing. The first filter layer is connected at the outflow side in fluid-tight fashion in a circumferential direction to a second filter layer directly adjacent in a radial direction toward the center. The second filter layer is connected at the inflow side in fluid-tight fashion in a circumferential direction to a third filter layer arranged third in the radial direction. This connection arrangement continues as far as an innermost filter layer as viewed in a radial direction. The innermost filter layer is closed off with itself in fluid-tight fashion at the end side at the inflow side or the outflow side.
Claim 30 is directed to the filter of claim 19. A radially innermost filter layer is closed off in fluid-tight fashion at the end side toward the inflow side or toward the outflow side, such that the filter layer has a conical basic shape.
Bruck discloses a first filter layer 4 that is outermost in a radial direction connected at the outflow side 20 in fluid-tight fashion (i.e., via heating wire 22) in a circumferential direction to the housing 2. Bruck Fig. 5, [0073]. It is noted that Bruck discloses that the heating wire 22 is an alternative of flow restrictor 6 or sealing wire 17, both serve as sealing element, and therefore, it Id. at Fig. 5, [0071] and [0073]. The first filter layer 4 is connected at the inflow side in fluid-tight fashion (i.e., via flow restrictor 6) in a circumferential direction to a second filter layer 4 directly adjacent in a radial direction toward the center. Id. at Fig. 5. The second filter layer 4 is connected at the outflow side in fluid tight fashion (i.e., via flow restrictor 6) in a circumferential direction to a third filter layer 4 arranged third in the radial direction. Id. at Fig. 5. This connection arrangement continues as far as an inner most filter layer as viewed in a radial direction. Id. at Fig. 5. The inner most filter layer 4 is closed off with itself in fluid-fight fashion at the end side at the inflow side or the outflow side. Id. at Fig. 5.
Bruck does not disclose that the filter layers 4 are connected to each other and the housing in a direction with respect to the inflow and outflow side as disclosed in the instant application.  Additionally, Bruck does not explicitly disclose that the inner most filter layer 4 is closed off with itself in fluid-fight fashion at the end side at the inflow side or the outflow side. Bruck also does not disclose that a radially innermost filter layer is closed off in fluid-tight fashion at the end side toward the inflow side or toward the outflow side, such that the filter layer has a conical basic shape.
In the analogous art of filters for internal combustion engine, Kinast discloses a soot filter 1, where a first filter layer that is outmost in a radial direction (i.e., the layer of frustoconical filter wall elements 9 closest to cylindrical housing 2)  connected at the inflow side in fluid-tight fashion (i.e., airtight) in a circumferential direction to the housing 2. Kinast Fig. 2, p. 2. The first filter layer 9 is connected at the outflow side in fluid-tight fashion in a circumferential direction to a second filter layer 9 directly adjacent in a radial direction toward the center. Id. at Fig. 2, p.  Id. at Fig. 2, p. 2.   This connection arrangement continues as far as an innermost filter layers as viewed in a radial direction. Id. at Fig. 2, p. 2.  The innermost filter layer is closed off with itself in fluid-tight fashion at the end side at the outflow side. Id. at Fig. 2, p. 2.  It is noted here that the third filter layer 9 is the innermost layer. Kinast also discloses that the radially innermost filter layer 9 (i.e., third layer) is closed off in fluid-tight fashion at the end side toward the outflow side, such that the filter layer has a conical basic shape. Id. at Fig. 2, p. 2.  Additionally, Kinast discloses that its design optimizes the ratio of inlet and outlet opening to the active filter wall elements. Id. at Fig. 2, p. 2.  It would have been obvious for Bruck’s filter layers 4 to be connected in the same pattern as disclosed by Kinast because Kinast’s design optimizes the ratio of inlet and outlet opening to the active filter wall elements. 
Claim 29 is directed to the filter of claim 19. An undulating spacer element is arranged between two filter layers that are directly adjacent to one another in a radial direction. The undulating spacer element is arranged and configured to run in a circumferential direction.
Bruck discloses an undulating spacer element (i.e., supporting structure 14) arranged between two filter layers 4 that are directly adjacent to one another in a radial direction. Bruck Fig. 2, [0070]. The undulating spacer 14 is arranged and configured to run in a circumferential direction. Id. at Figs. 1–2. 
Claim 31 is directed to the filter of claim 19. The annular filter layers have an undulation running in a circumferential direction of the filter body.
Bruck discloses that the annular filter layers 9 have an undulation (i.e., supporting structure 14) running in a circumferential direction of the filter body. Bruck Fig. 2, [0070]. 
Claim 32 is directed to the filter of claim 31.  Radially adjacent ones of the filter layers, other than a radially outermost filter layer and a radially innermost filter layer, have the same number of undulation peaks and undulation troughs in a circumferential direction.
Bruck shows that the radially adjacent ones of the filter layers 4 have the same number of undulation peaks and undulation troughs in a circumferential direction. Bruck Fig. 2, [0070]. Bruck also discloses that the section shown in the embodiment with undulation is located in the middle of the filter section in the radial direction, i.e., away from the inner most filter layer and outermost filter layer. Id. at Fig. 1. 
Claim 33 is directed to the filter of claim 32. The amplitude of the undulation peaks and of the undulation troughs on the filter layers increases, from the outside, inward in a radial direction of the filter body.
While Bruck does not explicitly discloses that the amplitude of the undulation 14 peaks and the troughs on the filter layers 4 increases, from the outside, inward in a radial direction of the filter body, it would have been obvious for one of ordinary skill in the art to figure out that in order to have the same number of undulation peaks and troughs in the radially inward direction (i.e., the direction where the perimeter of the filter layer decreases), the amplitude of the undulation peaks and troughs would increase to fit in the same number of peaks and troughs around a smaller perimeter. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelley Heidi can be reached on (571) 270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Qianping He/Examiner, Art Unit 1776                                                                                                                                                                                                        
/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Weber reference is the 8-page Foreign Reference dated Apr. 19, 2019. A copy of Weber’s machine translation is provided in the office action. The examiner relies on the original document for the figures and the machine translation for the text.
        2 The Kinast reference is the 6-page Foreign Reference dated Apr. 19, 2019. A copy of Kinast’s machine translation is provided as the 5-page Foreign Reference dated May 14, 2021. The examiner relies on the original document for the figures and the machine translation for the text.